Order entered March 2, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00085-CV

                    ANDRE W. WILLIAMS, SR., Appellant

                                         V.

             CITY OF RICHARDSON, SELF INSURED, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-02050

                                      ORDER

      On February 19, 2020, after receiving notice from court reporter Tenesa

Shaw that appellant had not requested the reporter’s record, we directed appellant

to file written verification he had requested the record. Before the Court is a copy

of appellant’s February 21, 2020 letter to Ms. Shaw requesting the record.

Accordingly, we ORDER Ms. Shaw to file the reporter’s record no later than April

1, 2020. As appellant has filed in the trial court a statement of inability to afford

payment of court costs, and nothing in the record reflects the trial court has ordered
him to pay costs, the record shall be filed without payment of the reporter’s fees.

See TEX. R. CIV. P. 145.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Shaw and the parties.

                                            /s/    BILL WHITEHILL
                                                   JUSTICE